This record is before us without a statement of facts or bills of exception. The conviction was for burglary, the jury assessing a punishment of five years confinement in the penitentiary. In the judgment pronouncing sentence the court fixed a definite term of five years as found by the jury. This will be reformed under the indeterminate sentence law so as to fix the punishment at not less than two nor more than five years. With this correction and reforming of judgment and sentence, this judgment will be affirmed. The clerk will enter the proper correction reforming the sentence and judgment.
Sentence reformed. *Page 457